Citation Nr: 0504258	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an initial increased rating for 
hypertension in excess of 10 percent. 
2.	Entitlement to an initial increased rating for 
osteoarthritis in the left knee in excess of 10 percent.
3.	Entitlement to an initial increased rating for 
osteoarthritis in the right knee in excess of 10 
percent.
4.	Entitlement to an initial increased rating for 
degenerative joint disease of the cervical spine in 
excess of 20 percent.
5.	Entitlement to an initial increased rating for 
hypothyroidism status post treatment for thyrotoxicosis 
in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from 
November 1982 to November 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which granted service connection for hypertension, 
with an initial rating of 10 percent; granted service 
connection for osteoarthritis in the left knee, with an 
initial rating of 10 percent; granted service connection for 
osteoarthritis in the right knee, with an initial rating of 
10 percent; granted service connection for degenerative joint 
disease of the cervical spine, with an initial rating of 20 
percent; and granted service connection for hypothyroidism 
status post treatment for thyrotoxicosis, with an initial 
rating of 10 percent.

The veteran appeared and testified in October 2003 in a 
hearing held on appeal before the Decision Review Officer.

At a May 2004 VA psychiatric examination, the veteran claimed 
a possible seizure disorder. The seizure disorder claim has 
not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes. Therefore, 
the Board has no jurisdiction over the claim and it will not 
be considered below. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004). 
It is referred to the RO, however, for appropriate action.

The issue of entitlement to an initial increased rating for 
hypothyroidism, status post treatment for thyrotoxicosis, in 
excess of 10 percent is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The veteran's service-connected hypertension is currently 
manifested by diastolic blood pressure that is predominantly 
greater than 100 but predominantly less than 110, and 
systolic blood pressure that is predominantly less than 160.

2.	The veteran's service-connected left knee disability is 
currently manifested by stiffness; numbness; and mild 
crepitus with pain; with fully normal range of motion with 
flexion to 140 degrees and extension to 0 degrees; with no 
signs of subluxation, locking pain, or joint effusion; with 
X-rays revealing mild osteoarthritis.

3.	The veteran's service-connected right knee disability is 
currently manifested by stiffness; numbness; and mild 
crepitus with pain; with fully normal range of motion with 
flexion to 140 degrees and extension to 0 degrees; with no 
signs of subluxation, locking pain, or joint effusion; with 
X-rays revealing mild osteoarthritis.

4.	The veteran's service-connected degenerative joint disease 
of the cervical spine is currently manifested by no 
tenderness or muscle spasms; no ankylosis, fatigue or 
weakness; slight to moderate limitation due to pain in 
extension, lateral flexion, and rotation; range of motion 
that shows forward flexion to 65 degrees, extension to 50 
degrees with pain at 30 degrees; right and left lateral 
flexion to 40 degrees with pain at 20 degrees; right and left 
rotation to 80 degrees with pain at 40 degrees; unremarkable 
symmetrical reflexes; and normal motor and sensory function 
in the upper and lower extremities.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating increase in excess of 
10 percent for the veteran's service-connected hypertension 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7101 (2004).

2.	The criteria for an initial rating increase in excess of 
10 percent for the veteran's service-connected left knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5010 (2004).

3.	The criteria for an initial rating increase in excess of 
10 percent for the veteran's service-connected right knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5010 (2004).

4.	The criteria for an initial rating increase in excess of 
20 percent for the veteran's service-connected degenerative 
joint disease of the cervical spine have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5293 
(2002), Diagnostic Codes 5290, 5293 (2003), Diagnostic Codes 
5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. See 38 C.F.R. §§ 3.102, 
3.159 (2004). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Accordingly, 
both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004). In an August 2002 letter, the RO informed the veteran 
of the evidence necessary to prove his service connections 
claims. Specifically, the RO informed the veteran that to 
establish entitlement to each claim, he will need to obtain 
medical records, treatment reports, and medical opinions. The 
RO also informed him that he will need to obtain evidence to 
demonstrate the level of each current disability and to 
relate each to an injury, disease, or event during service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
August 2002 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as 
medical records, employment records, and records kept by 
other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In the 
August 2002 letter, the RO informed the veteran to provide 
information about available records and evidence to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The August 2002 letter 
instructed the veteran to inform the RO of any person or 
agency who may have evidence to support his claim. The 
veteran subsequently sent a form letter to the RO in response 
to the RO's request for evidence, and stated that he had no 
additional evidence to submit.

In September 2002, the VA referred the veteran to be examined 
by a physician from QTC Medical Services for his claimed 
disabilities. The veteran was examined and a medical report 
was issued that diagnosed and reported the veteran's 
disabilities. Based on this medical evaluation, the RO issued 
its rating decision in December 2002. The veteran's 
subsequent VA treatment records have also been obtained.

At his hearing on appeal before the Decision Review Officer 
in October 2003, the veteran disagreed with the percentages 
assigned to his service-connected disabilities, arguing that 
he should be entitled to higher evaluations and indicated his 
primary complaint to be the alleged brevity of the September 
2002 VA examination. He complained that the entire 
examination for all of his disabilities took only 15 minutes 
long. The Decision Review Officer did not express an opinion 
as to whether the examination was adequate. However, after 
the hearing, the record indicates the RO scheduled the 
veteran for a new examination in April 2004. He did not 
appear for the examination, and has not provided an 
explanation for his failure to appear. The record indicates 
that a week prior to the examination, a  notice letter for 
the appointment was sent to the veteran's address of record 
at "Bedford Heights." The claims folder contains several 
recorded addresses for the veteran, however "Bedford 
Heights" appears to have been the veteran's proper address 
of record. Several months prior to the hearing, in March 
2003, the veteran submitted a letter to the RO requesting a 
change of mailing address from Decatur, Georgia to "Bedford 
Heights." Subsequent notices and letters by the RO have all 
been mailed to this address, and the claims folder does not 
contain any indications of mailing error or failure to 
deliver. 

With regard to administrative entries that may reflect the 
presence or absence of notice to the veteran of the scheduled 
April 2004 VA examination, the Court has held that "there is 
a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992). Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption. Id. The 
record does not contain rebuttable evidence that the RO 
failed to provide the veteran notice of the examination, so 
therefore the veteran will be presumed to have received 
sufficient notice and assistance for the examination.

In view of the development that has been undertaken for these 
claims, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claims. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background 

Service medical records show a history of hypertension 
requiring medication for control. At his separation 
examination in August 2002, the veteran's blood pressure was 
recorded at 153/112. At his September 2002 VA examination, 
the veteran reported that his hypertension was being 
controlled by Lisinopril medication with no significant side 
effects. Three readings of his blood pressure were 140/82, 
140/80, and 140/80. His chest X-rays were normal and his 
laboratory tests were unremarkable.

Addressing his hypertension disability, the veteran indicated 
at his October 2003 hearing that his blood pressure was not 
under good control, that he continues to take blood pressure 
medication, and that his blood pressure continues to 
fluctuate. He alleged that his headaches have returned and 
that this has caused him to become very irritable. He also 
indicated that he was issued a blood pressure monitor and had 
recorded personal readings of his blood pressure. The 
veteran's self-recorded blood pressure readings, taken for 
over a claimed continuous one month period (no weekend 
readings were done) in September 2003, has been submitted and 
associated with the claims folder. The readings indicate 
systolic pressure fluctuations in the range of 136 to 198 and 
diastolic pressure in the range of 98 to 111.

Addressing his osteoarthritis disabilities in the left and 
right knee, the veteran indicated at his September 2002 
examination that his knee pain flares up whenever he performs 
physical activities, requiring him to sit down after about 30 
minutes. However, he reported that he is able to perform 
activities such as walking, showering, climbing stairs, 
shopping, vacuuming, self dressing, gardening, driving a car, 
taking out the trash, and pushing a lawnmower. The 
examination of his knees indicated that it was within normal 
limits bilaterally with the exception of mild crepitus with 
pain greater on the right than on the left. Range of motion 
was found to be normal with flexion at 140 and extension at 0 
bilaterally. There was no ankylosis, fatigue, or weakness 
found. There were no signs of subluxation, locking pain, or 
joint effusions. X-rays of both knees found mild 
osteoarthritis with recorded subjective pain.

At his October 2003 hearing, the veteran reported that he 
continues to feel excruciating pain in both knees. He also 
indicated that he feels a stiff and tingling numbness 
sensation that runs down his legs all the way to the feet. He 
indicated that he was not taking medication for his knees, 
and that he was provided knee braces by the VA Medical 
Center.

More recent treatment records from the Cleveland VA Medical 
Center in 2003 and 2004 do not document significant treatment 
or clinical findings related to his knees. These records 
indicate that the veteran exercises regularly, with 
activities that include running and weight lifting. At a 
February 2004 VA treatment session, the physician noted that 
the veteran had complained of sharp, throbbing pain in his 
neck and knees. However, the physician remarked that there 
was no real change, just exacerbation of the regular pain. 
The veteran indicated that he received no relief for the pain 
with ibuprofen, but indicated that he received great relief 
when he took his friend's Celebrex, which the physician 
accordingly prescribed for the veteran.

Addressing his degenerative joint disease of the cervical 
spine, the veteran complained at his VA examination in 
September 2002 of sharp pain, stiffness, and limitation of 
neck rotation. He indicated that he had these symptoms for 12 
to 14 months, and that his pain is precipitated by bending or 
turning his neck. He also reported that he was treated with 
cervical traction. On physical examination, there was no 
tenderness or muscle spasm about the cervical spine. There 
was no ankylosis, fatigue, or weakness. There was no 
radiation of pain on movement and there were no signs of 
radiculopathy. Range of motion testing showed flexion to 65 
degrees, extension to 50 degrees with pain at 30 degrees, 
right and left lateral flexion to 40 degrees with pain at 20 
degrees, and right and left rotation to 80 degrees with pain 
at 40 degrees. A neurological examination was unremarkable 
with normal symmetrical reflexes, and normal motor and 
sensory function in the upper and lower extremities. X-rays 
of the cervical spine revealed multi-level degenerative 
changes with no gross misalignment or paravertebral soft 
tissue swelling. The examiner diagnosed mild degenerative 
joint disease and degenerative disc disease of the cervical 
spine.

At his October 2003 hearing, the veteran reported that he 
continues to experience excruciating pain in his neck. The 
veteran currently receives treatment at the Cleveland VA 
Medical Center. The treatment records from the VA Medical 
Center document little treatment for the neck condition. He 
had been seen for complaints of neck pain and had been 
prescribed medications for the pain. No X-rays or test 
results were recorded. In February 2004, the veteran 
complained of sharp, throbbing pain in the neck, but upon 
examination, the physician remarked that there was no real 
change, just exacerbation of the regular pain. The physician 
subsequently prescribed him Celebrex to treat the pain.

Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disabilities 
in December 2002. Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from the 
service-connected disability. 38 C.F.R. § 4.1. (2004). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004). 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.


Hypertension

Hypertension is rated at 10 percent where diastolic blood 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, and is the minimum evaluation 
for an individual that has a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control. Hypertension is rated at 20 percent where 
diastolic blood pressure is predominantly 110 or more, or 
systolic pressure predominantly is 200 or more. It is rated 
at 40 percent where diastolic blood pressure is predominantly 
120 or more, and rated at 60 percent where diastolic blood 
pressure is predominantly 130 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004). The notes indicate that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. Id. 

At his separation examination in August 2002, the veteran's 
blood pressure was noted to be abnormally high with a 
recorded reading of 153/112. 

At his 2003 VA-referred examination with QTC Medical 
Services, three blood pressure readings were recorded at 
140/82, 140/80, and 140/80. At that time, the
veteran reported his hypertension was being controlled by 
Lisinopril medication with no apparent side effects.

At his October 2003 hearing, the veteran indicated that his 
blood pressure fluctuated greatly. He indicated that he had 
been given a blood pressure monitor by VA and had recorded 
his own blood pressure readings over a period of time. He 
submitted the self recorded blood pressure readings for the 
approximately one month period in September 2003. The single 
readings were taken daily, except for weekends. The 
chronological order of his self recorded readings from 
September 2 to September 25 are as follows: 162/104,  
157/104,  153/110,  162/105,  139/101,  144/105,  142/107,  
157/111,  155/110,  145/105,  136/100,  187/103,  198/98,  
190/101,  148/104,  154/108,  139/100,  146/102.  

While receiving treatment at the Cleveland VA Medical Center 
in November 2003, the veteran's blood pressure was recorded 
at 159/97.

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent is not warranted. The medical evidence 
indicates his diastolic blood pressure is predominantly 100 
or more, but does not indicate diastolic blood pressure to be 
predominantly 120 or more. The veteran's blood pressure has 
generally decreased upon treatment with medication after 
service. His blood pressure readings have fluctuated over the 
years after service, and although his diastolic readings may 
have exceeded 100 at times, they have consistently and 
predominantly remained well below 110. His systolic blood 
pressure may have exceeded 160 at times, but has consistently 
and predominantly remained well below 200. Therefore, the 
veteran is only entitled to a 10 percent evaluation for his 
hypertension disability.


Left and right knee disabilities

The veteran sustained knee injuries during his military 
service. The December 2002 rating decision granted service 
connection for mild osteoarthritis in the left knee and right 
knee and assigned a disability rating of 10 percent for each 
knee, utilizing Diagnostic Code 5010. Arthritis due to trauma 
and substantiated by X-rays is rated as degenerative 
arthritis under Diagnostic Code 5003. 

In addition to Diagnostic Codes 5010 and 5003, degenerative 
arthritis is also rated based on the limitation of flexion 
and extension, respectively, under Diagnostic Codes 5260 and 
5261. Under Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees. Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion. Under Diagnostic Code 5261, a 10 percent rating 
is assigned if extension of the leg is limited to 10 degrees. 
Higher evaluations are warranted for higher degrees of 
limitation of extension.

In this case, the veteran does not have compensable 
limitation of motion in either knee. At his September 2002 
examination, the veteran's range of motion in his legs and 
knees was found to be normal with flexion at 140 and 
extension at 0 bilaterally. There was no ankylosis, fatigue, 
or weakness found. There were no signs of subluxation, 
locking pain, or joint effusions. X-rays of both knees found 
mild osteoarthritis in each with recorded subjective pain. 
Therefore, the knees are noncompensable under Diagnostic 
Codes 5260 and 5261.

Under Diagnostic Code 5003, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. The 
September 2002 examination has shown that the veteran's left 
and right knees are affected by mild osteoarthritis with some 
pain.

However, in order to meet the criteria for a rating in excess 
of 10 percent, it must be shown that he has occasional 
incapacitating exacerbations due to arthritis. The record 
contains no such evidence. See Diagnostic Code 5003.

The record does not show, nor does the veteran contend, that 
his knee disorders are manifested by recurrent subluxation or 
lateral instability that would be ratable under Diagnostic 
Code 5257. He does not have the symptoms of knee disability 
that would entitle him to a rating under other diagnostic 
codes.

In the absence of clinical findings that the veteran has 
compensable limitation of motion in his knees or occasional 
incapacitating episodes due to arthritis, or recurrent 
lateral instability or subluxation, the Board concludes that 
the criteria for a schedular rating in excess of 10 percent 
for osteoarthritis in the left and right knee have not been 
met.


Degenerative joint disease of the cervical spine

The veteran's degenerative joint disease of the cervical 
spine was initially rated 20 percent disabling in December 
2002 under the 2002 provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). Since then, 
the regulations pertaining to disabilities of the spine have 
been amended. The regulations were revised in August 2003 and 
became effective September 26, 2003. See 68 Fed. Reg. 51454-
51456 (August 27, 2003). The regulations pertaining to 
disabilities of the spine were revised again in July 2004 to 
address inadvertently omitted text that previously appeared 
in the table of the proposed rule published in the Federal 
Register on September 4, 2002 (67 Fed. Reg. 56509-56516). The 
amendment corrected the omission by reinserting the two 
missing notes (pertaining to Diagnostic Code 5243) into the 
table, and was made effective September 26, 2003. 69 Fed. 
Reg. 32449-32450 (June 10, 2004). 

In determining whether a particular new regulation may be 
applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue. If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply to the claim.  If applying the new provision 
would not produce retroactive effects, the new provision must 
be applied. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
regulation to a particular claim would produce retroactive 
effects. Generally, a statute or regulation would have a 
disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued. Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

Here, the July 2003 Statement of the Case recognized and 
considered the 2003 amendments in its re-evaluation, with no 
change. Because the 2004 amendments merely reinserted notes 
that had been omitted in the prior amendment but had appeared 
in the text previously, the RO has had the opportunity to 
consider the amended criteria in its evaluation.

Under the 2002 rating criteria, an evaluation of 20 percent 
is assigned whenever there is moderate limitation of motion 
of the cervical spine. A higher evaluation of 30 percent is 
not warranted unless there is severe limitation of motion of 
the cervical spine. Diagnostic Code 5290 (2002). Under the 
2002 criteria, the veteran is not entitled to a evaluation 
greater than 20 percent. In order to grant a higher 
evaluation of 30 percent, there must be evidence of severely 
limited motion of the cervical spine. Range of motion testing 
showed that the veteran is able to fully forward flex his 
neck to 65 degrees, and that he only has slight to moderate 
limitation, due to pain, in extension, lateral flexion, and 
rotation. The evidence does not show any severe limitation of 
motion, ankylosis, or vertebral fracture or deformity. In 
addition there is no evidence of radiculopathy or any sensory 
or motor deficits in the upper or lower extremities, or 
incapacitating episodes, so as to warrant additional 
disability based on the evaluation criteria for 
intervertebral disc syndrome. Diagnostic Code 5290, 5293 
(2002).

Under the amended 2003 and 2004 criteria, a 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A higher 
evaluation of 30 percent requires forward flexion of the 
cervical spine to be 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. Diagnostic Code 5003, 
5242 (2004).

Considering the 2003 and 2004 criteria, the evidence shows 
the veteran has cervical spine flexion of 60 degrees with no 
ankylosis. As the provisions of the criteria governing 
functional loss due to pain or use during flare-ups have been 
considered under the Diagnostic Code, there is no evidence to 
warrant any additional disability based on the criteria. 

Under the criteria for intervertebral disc syndrome, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. There is no evidence of incapacitating episodes to 
warrant additional disability based on the 2003 and 2004 
evaluation criteria for intervertebral disc syndrome. See 
Diagnostic Code 5242 (2004). The record indicates the veteran 
continues to engage in numerous physical activities, such as 
running and weight lifting, and there is no indication of 
physician prescribed bed rest.

The assignment of 20 percent for his degenerative joint 
disease of the cervical spine is therefore warranted. The 
evidence does not show that the veteran is entitled to a 
higher evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disabilities warrant a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. 

As the preponderance of the evidence is against his claims 
for initial increased rating, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected hypertension, osteoarthritis in 
the left and right knees, and degenerative joint disease of 
the cervical spine. The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
that disability. 38 C.F.R. § 3.321(b)(1) (2004). Rather, the 
record shows that the manifestations of the service-connected 
disabilities are those contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).








ORDER

1.	Entitlement to an initial increased rating for 
hypertension in excess of 10 percent is denied.

2.	Entitlement to an initial increased rating for 
osteoarthritis in the left knee in excess of 10 percent is 
denied.

3.	Entitlement to an initial increased rating for 
osteoarthritis in the right knee in excess of 10 percent is 
denied.

4.	Entitlement to an initial increased rating for 
degenerative joint disease of the cervical spine in excess of 
20 percent is denied.


REMAND

The RO granted service connection with an initial evaluation 
of 10 percent for the veteran's hypothyroidism disability 
under Diagnostic Code 7903 due primarily to his need for 
continuous medication for control of his symptoms.  

Under Diagnostic Code 7903, a higher evaluation is not 
warranted unless there are symptoms such as fatigability, 
constipation, mental sluggishness, muscular weakness, mental 
disturbance, depression, sleepiness, cold intolerance, or 
weight gain.

At his September 2002 examination, the examiner noted that 
the veteran was currently taking Synthroid replacement 
supplements .125 mg daily for his hypothyroid disability. The 
veteran reported symptoms including fatigability, sleepiness, 
slowing of thought, poor memory, and attributed them to his 
condition. He reported no hot or cold intolerance, and 
reported a decrease in weight from 240 lbs to 160 lbs during 
a 3 week period. However, aside from commenting that the 
veteran is continuously taking thyroid supplemental 
medication, the examiner did not express an opinion regarding 
the veteran's reported symptoms or whether these symptoms 
were related to the hypothyroid disability.

At his October 2003 hearing, the veteran reported that he 
continues to feel very irritable, experiences physical 
fatigue, and is regularly constipated.

At a VA psychiatric examination for PTSD in May 2004, the 
veteran reported that he continues to experience fatigue, 
poor sleep, poor concentration, irritability, and some 
depression. After a review of the C-file, the examiner 
reported his impression that the veteran's claimed depression 
was related to his hypothyroid condition. He also indicated 
that some of the veteran's symptoms, such as decreased 
concentration and fatigue are more likely due to his thyroid 
problems as alleged by the veteran. The examiner recorded a 
GAF score of 55 for the depression, which he indicated causes 
the veteran moderate distress and dysfunction. 

While the examiners have commented on the linkage between a 
few of the reported symptoms with the hypothyroid disorder, 
they have not commented on several other reported symptoms 
addressed by Diagnostic Code 7903, such as constipation and 
mental sluggishness.

Due to the veteran's subjective reports and testimony 
regarding his symptoms and due to the remarks made by several 
examiners indicating a possible association of some of these 
symptoms with his hypothyroid disorder, this issue warrants a 
remand to determine the relation between the symptoms and his 
hypothyroid disability. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO must schedule the veteran for an 
examination to determine the extent of the physical 
manifestations of his service-connected 
hypothyroidism. In so doing, the examiner must note 
the veteran's complaints and any objective 
manifestations associated with such complaints. All 
indicated tests and studies must be performed, and 
any indicated consultations must be scheduled. The 
rationale for all opinions must be set forth in 
writing. The claims folder must be made available 
to the examiner for review, and the examiner must 
verify that the claims folder has, in fact, been 
reviewed. Following a review of the claims folder 
and an examination of the veteran, the examiner 
must answer the following questions:

a.	Does the veteran experience fatigability 
as a result of his hypothyroidism?
b.	Does the veteran experience constipation 
as a result of his hypothyroidism?
c.	Does the veteran experience mental 
sluggishness as a result of his 
hypothyroidism?
d.	Does the veteran have muscular weakness as 
a result of his hypothyroidism?  
e.	Does the veteran have mental disturbance 
(dementia, slowing of thought, depression) as 
a result of his hypothyroidism?
f.	Does the veteran have weight gain as a 
result of his hypothyroidism?
g.	Does the veteran have cold intolerance as 
a result of his hypothyroidism?
h.	Does the veteran have cardiovascular 
involvement as a result of his 
hypothyroidism?
i.	Does the veteran have bradycardia (less 
than 60 beats per minute) as a result of his 
hypothyroidism?
j.	Does the veteran experience sleepiness as 
a result of his hypothyroidism?
k.	Describe the degree to which the veteran's 
hypothyroidism interferes with his 
employment.

2.	When the actions have been completed, the RO 
should undertake any other indicated development, 
and then readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent for 
hypothyroidism. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, he 
and his representative must be furnished an SSOC 
and afforded an opportunity to respond. Thereafter, 
if in order, the case should be returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).








 Department of Veterans Affairs


